DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1, 3-9, and 11-16 of the amended claim set received 12/22/2020 are pending.  Claims 2 and 10 have been canceled by the applicant.
Allowable Subject Matter
Claims 1, 3-9, and 11-16 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not disclose or form a reasonable combination teaching the following in combination with the other independent claim limitations:
Regarding Claim 1, “a first arrangement comprising a first plurality of high temperature portions,” “wherein the first low temperature portion returns the diverted portion of the bypass airflow to the fan duct,” “a second arrangement that is a duplicate of the first arrangement,” “wherein each engine fluid flows in parallel through one of the first plurality of high temperature portions and one of the second plurality of high temperature portions.”
Claims 3-9 and 11-16 are allowable at least by basis on independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENE D FORD whose telephone number is (571)272-8140.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.D.F/	/GERALD L SUNG/                                                                                      Primary Examiner, Art Unit 3741                                                                                                                  Examiner, Art Unit 3741